Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 1 of 8



                             UN ITED STA TES D ISTRICT COU RT FOR THE
                                  SOUTHZRN DISTRICT OF FLORIDA
                                           M IA M ID IV ISION
                         C ase Num ber: 17-20186-ClV -M A RTIN EZ-G O O D M AN

   GLORIDELFA BARRIOS and a1lothers
   similarlysituatedunder29U.S.C.216(b),
          Plaintiff,



   SOLASIACCOUN TIN G & TAX A DV ICE &
   DESIGN OF TH E W ORDS IN DA RK BLUE
   AT LEFT SID E HA S A CIRCLE COLORED
   BLUE,PURPLE,AN D GREEN LIGH T a/lt/a
   sol-Asl,etal.,

          D efendants.

                                                /

                              O R D ER O N SU M M A R Y JU D G M EN T

          THIS CAUSE came before the Courtupon Plaintiffs M otion for Summ ary Judgment,

   (ECF No.112j.Plaintiffbringssuitagainstherformeremployer,seeking unpaid overtime and
   wagespursuanttotheFairLaborStandardsAct(ISFLSA'')and theFlorida M inimum W ageAct
   ($$FM WA'').PlaintiffNovesforsummaryjudgmentastothefollowingissuesandcontendssheis
   entitled tothefollowing findingsasamatteroflaw:(a)FLSA/FM W A enterprisecoverageand
   subject matterJ'urisdiction exist forthe relevanttime period;(b) Plaintiff was Defendants'
   Cdemployee''undertheFLSA/FM W A andnotan indepelïdentcontractor;(c)SophiaLacayo,the
   individual defendant, was Plaintiff's Ssemployer'' under FLSA/FM W A; (d) the
  executive/supervisorexemptiontotheFLSA isinapplicable'
                                                       ,and (e)liability isestablished.The
   Cou14 has reviewed the parties' subm issions,the entire record,and is otherw ise fully advised in

  the prem ised.For the following reasons,Plaintiff s M otion for Sum m ary Judgm entis granted in

  partand denied in part.
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 2 of 8



                                       LE G AL STA ND A RD

                 Summary judgment ûtshould be rendered if the pleadings,the discovery and
   disclosurematerialsonfile,and anyaffdavitsshow thatthereisno genuineissueastoanymaterial

   factandthatthemovantisentitledtojudgmentasamatteroflawa''Fed.R.Civ.P.56(c).lnmaking
   thisassessment,theCourttdmustview a11theevidenceanda11factualinirencesreasonablydrawn
   from theevidenceinthelightmostfavorabletothenonmovingparty.''Stewartv.Happy J-fprpcan's

   CheshireBridge,Inc.,117F.3d 1278,1285(11th Cir.1997).Rule56requiresentryofsummary
  judgmentEdafteradequatetimefordiscoveryanduponmotion,againstapartywhofailstomakea
   show ing sufficientto establish the existence of an elem entessentialto thatpal-ty's case,and on

   which thatparty w illbearthe burden ofproofattrial.''Celotex Corp.v.Catrett,477 U .S.317,322

   (1986).W hen therecord taken asa wholecould notlead arationaltrieroffactto find forthe
   nonm ovant,thereisno genuine issue.M atsushita Elec.Indus.Co.v.Zenith Radio Corp.,475 U .S.

   574,587(1986).
                                          D ISCU SSIO N

             FLSA/FM W A Enterprise Coveraceand SubiectM atterJurisdiction

          To establish coverage under the FLSA,a plaintiff-employee must show either:(1)
   individualcoverage the em ployee w as engaged in com m erce or in the production of goods for

  colnmerce; or (2) enterprise coverage the employer was engaged in commerce or in the
  prodtlction ofgoodsforcommerce.See29U.S.C.j206(a),
                                                   'Scottv.KLr
                                                             ,
                                                             '
                                                             r'
                                                              rMaxInvestlnents,Inc.,

                                                            1
                   .

          AnemployerissubjecttoenterprisecoverageundertheFLSA whereit11(i)hasemployees
  engaged in com m erce orin the production ofgoodsfor colnm erce,or...has em ployees handling,

  selling, or otherw ise working on goods or m aterials that have been m oved in or produced for
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 3 of 8



   commerceby anyperson;and (ii)isanenterprisewhoseannualgrossvolumeofsalesmade or
   businessdoneisnotlessthan$500,000....''29U.S.C,j203(s)(1).
            Asbrietlydiscussedin thisCourt'sOrderDenyingDefendants'M otionto Dismiss,(ECF
   No.102j,Defendants'priorcounselstipulatedto ttinterstatecommerce.''
                                                                     ,SeeECF No.70-2,
                                                                                    .see


   States,121F.3d 1447,1450(11thCir.1997)(holdingadistrictcourthasdiscretiontoconsideror
   disregardpretriaistipuiationsl.'In lightofsuchstipulation àndthefactthatDefendantsfailed to

   respond in opposition asto thisissueforsummaryjudgmentptlrposes,the Courtfindsthere is
   sufficientrecord evidence ofenterprise'
                                         coverage under the FLSA       during the relevanttim e period.



  24,27:9-21.Assuch,Plaintiff'sM otionforSumm aryJudgluentastowhetherenterprisecoverage

  exists is G R AN TED .

      11.      E m ployee-Em ployer R elationship under FLSA/FM W A
                 -




            Plaintiff asksthis Courtto find thatPlaintiff w as an (lem ployee''underthe FLSA /FM W A
                                                                                    t
  and not an independent contractor. A dditionally, Plaintiff contends that Sophia Lacayo, the

  individualdefendant and president-ow ner of Lacayo Trade G roup, is Plaintiff's FLSA /FM W A




  1The Coul-tnotesthatDefendantsneverrequested relieffrom this pretrialstipulation and ful-therfailed to
  oppose enterprise coverage in its entirety in their Response in Opposition, including in Defendants'
  AffidavitofSopl:iaLacayo in Opposition to Plaintiff'sMotion forSummary Judgment,EECF No.1281.
  See G.I.C.Colp.v.UnitedStates,12lF.3d 1447,1450 (1lth Cir.1997).The Cotll-tdoesnote,however.
  thatDefendantsraîsed lack ofenterprisecoverage asan affirmativedefense and also reftlsed to stipulateto
  interstate commerce in M s.Lacayo'sDeposition.See Defs.'A nswerand Affirm ative Defenses4-5,ECF
  No.104.  ,Lacayo Dep.9:5-8.To beclear,the Coul'tdoesnotfind enterprise coverage existsasa m atterof
  default.SeeDtmlap v.Transamerica OccidentalLfe.
                                                JPJ.C0.,858F.2d629,632(11thCir.1988).lndeed,
  the record indicates sufficientevidence to find enterprise coverage as a m atterof law.See,e.g.,Lacayo
  Dep.65:l4-177,66:6-8.                                                                     .
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 4 of 8



   ûûemployer''forpurposesofjointand severalliability.Pl.'sM ot.Summ .J.4-13,ECF No.112.
   Becausetheseissuesnecessarily implicatesimilaranalyses,the.coul'taddressesthem together.

          A . Sophia Lacayo as Em ployer
          .                                              J                            .

              û(A Plaintiff m ay seek to sue an individual em ployer or m ultiple em ployers''in a FLSA

   case, as the statute tûcontem plates that there m ay be several sim ultaneous em ployers w ho are

   responsible for com pliance w ith the FLSA .''Ceantv.Aventura Lilnousine drTransp.Serv.,Inc.,

   874F.Supp,2d l373,1380-81(S.D.Fla.2012).ThestatutorydefnitionofSsemployer''israther
   broad and tlencom passes both the em ployerforw hom the em ployee directly worksasw ellas Cany

   person acting directly or indirectly in the interests of an em ployer in relation to an em ployee.'''

   Josendisv.Wallto WallResidenceRepairs,Inc.,662 F.3d 1292,1298(11thCir.2011)(quoting
   29U.S.C.j203(d)).
          In determ ining F hethera party is an em ployer,courts assessthe Gceconom ic reality ofthe

   relationship betw een the em ployee and the alleged em ployer.''Baltzley v.Berkley Group,Inc.,N o.

   10-61194-C1V,2010 W L 3505104,at*2 (S.D.Fla.2010)(Altonaga,J.)(citingPatelv.Wargo,
                                                                                             r

   803 F.2d632,625 (1lth Cir.1986)).Theeconomicreality testsuggestsan employee-employer
   relationship m ay exist w here ûûthe alleged em ployer hires and ires em ployees, supervises and

   controls em ployee work schedules or conditions of em ploym ent,determ ines the rate and m ethod '

   ofpayment,ormaintainsemploymentrecords.''Baltzley,2010W L 3505104,at*2.'fheEleventh
   Circuithasheld ((acorporateofficerwith operationalcontrolofacorporation'scovered enterprise

   isanemployeralongwiththecorporation,jointlyandseverallyliableundertheFLSA forunpaid
   wages.''Patel,803 F.2d at637-38 (internalquotation and citation omitted).Due to the broad
   definition of Ssem ployer''under the FLSA ,the Eleventh Circuit has further held thateven a co-

   ow ner's occasional control of the day-to-day business operations or em ployee stèpervision is


                                                     4
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 5 of 8



   sufficienttobringtheco-ownerwithin theFLSA definition.See Olivasv.,z1LittleHavana Check,

   Cash,Inc.,324F.App'x 839,845--46(11thCir.2009)(emphasisadded).
          Though the disposition ofthe econom ic reality testturns on num erous issues offact,such

   as the degree and extentof M s.Lacayo's supervisol'y authority,hiring and firing authority,and

   pow erto determ ine pay,the record indicatesno genuine issue ofm aterialfactexists.M s.Lacayo

   repeatedly acknow ledges hersupervisory role as an em ployerofD efendantLacayo Trade Group.

   See Lacayo Dep. 17:21-18:3 (confirming she is the company's sole signatoryl;28:22-30:8-
   (confirming thatshehastûthemostauthority''in the company with regardsto hiring and firing,
   setting Wages,rurming day-to-day operations,and authorizing checksl;see also Aff.ofSophia
   LacayoinOpp'ntoP1.'sM ot.Summ.J.!!5,13,15(acknowledging,amongotheraspectsofher
   authority,thatPlaintiffwasrequired to emailM s.Lacayo daily to check in and outofwork).
            .




   Therefore,atthevpry least,theCoprtfindsthatSophiaLacayoexercisedoccasionalcontrolofthe

   day-to-day operations and em ployee supervision sufficient to bring her w ithin the FLSA 'S

   definition of ktem ployer,'' Indeed, the Court finds the record indicates M s. Lacayo had

   significant ifnotsole authority overthebusiness.Nonetheless,M s.Lacayo'semployerstatus

   atLacayo T,radeGroup isnotdispositive.Rather,whethyrM s.LacayoisPlaintz '
                                                                           semployer
   or,w hetherPlaintiffisM s.Lacayo's em ployee isdetel-m inative ofthism atter.

          B . Em nloyeevs.lndependentContractor

          Here,theCourtfindssummaryjudgmentinappropriate.SimilartotheCcemployer''analysis
   under the FLSA ,      detenuine whether an individuai falls into the category of a covered

   Ctem ployee''or exem pted Csindependent contractor,''courts look to the econom ic reality of the

   pul-ported em ployer-employee l-elationship and tlwhether that relationship ctem onstrates

   dependence,''Bartelsv.Bilnningham,332 U.S.126,130 (1947).The inquiry,however,isnot


                                                  5
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 6 of 8



   governedbytheGllabel''oftherelationshiporthecontractcontrollingtherelationship.Ruthelford
   FoodColp.v.Mccomb,331U.S.722,729(1947)(Csgpjuttinjonan lindependentcontractor'label
   doesnottaketheworkerfrom theprotectionoftheAct.'').TheEleventh Circuithasutilizedthe
   follow ing six factorsto guide its Sûeconom ic reality''inquiry'
                                                                  .

          (1)the natureand degree'
                                 -ofthe alleged employer'scontrolasto themannerin
              which thework isto beperform ed;
          (2)the alleged employee's oppol-tunity for profitor loss depending upon his
              m anagerialskill'
                              ,
          (3)thealleged employee'sinvestmentin equipmentormaterialsrequired forhis
              task,orhis em ploym entofw orkers;
          (4)whethertheservicerenderedrequiresaspecialskill;
          (5)thedegreeofpermanencyanddurationoftheworkingrelationship;gand)
          (6)the extentto which the service rendered is an integralpartof the alleged
              em ployer'sbusiness.

   Scantlandv.Jefh-yKnight,Inc.,721F.3d1308,1311-12(11thCir.2013).TheS'overarchingfocus
   of the inquiry,'' how ever, is econom ic dependence. Id at 1312. In cons'
                                                                           idering econom ic

   dependence, the Court focuses on w hether an individual is Csin business for him self'' or is

   ûtdependentupon finding employmentin thebusinessofothers.''fJ.(quotingM ednick v.Albert
   $Ent
      ers.,Inc.,508F.2d297,301-02(5thCir.1975)).
          The Courtacknowledgescertain factorsdo weigh in favorofPlaintiff,such asthe nature

   and degree of D efendants' control discussed supra. The record, however, indicates genuine

   disputes of m aterial fact exist, such as,am ong others, w hether Plaintiff purchased her ow n

   m aterialsforadvertising and w hetherPlaintiffhad additionalopportunity forprofitdepending on

   herm anagem entofthetrainingcenter.See,e.g.,LacayoDep.45:1-4,55:9-10,
                                                                       .56:1-57:12,58:1-

   15.Therefore,theCourtfindssummaryjudgmentinappropriateastothisissue.SeeStrickland v.
   NorfolkSouthernRy.Co.,692F.3d 1151,1162 (11thCir.2012)(tsW hereafact-finderisrequired
   to weigh a deponent's credibility,summary judgment is simply improper.'').Accordingly,



                                                    6
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 7 of 8



   Plaintiff'sM otion forSumm ary Judgm entasto these issues isDENIED.ln lightofthisdenial,

   Plaintiff'sM otion forSum m ary Judgm entasto liability islikewise DENIED .

          C. Executive Exem ntion

          Finally,Plaintiff requests this Coul't find that,as a m atter of law ,Plaintiff does notfall

   withintheexecutiveexemptionof29U.S.C.j213(a)(1).PlaintiffarguesthatDefendantsmaynot
   rely on thisexeluption becauseDefendantsfailed to plead such exemption with particulal-ity.See

   Pl,'sM ot.Sum m .J.13-21,ECF N o.112.ln support,Plaintiffcontends:

          D efendants'Eighth Affirm ative D efense states thatlsplaintiff's claim s are ban-ed,
          in w hole orin part,by the exem ptions,exclusions,exceptons,and creditsprovided
          by the FLSA,29 U.S.C.j207.''Defendantsarenotentitled to the defensethat
          Plaintiff was an executive/supervisol-y exem ptem ployee as the defense w asnever
          pled w ith specificity and w as therefore w aived.

   1d.at13(internalcitationsomitted).
          TheCoul'tfindsPlaintiff'sargum entsasto thisissue and Defendants'fesponse equally

   unclear.Firstly,29U.S.C.j207,ascitedinDefendant'sEighthAffirmativeDefense,doesnot1ay
   outthe applicable exemptions.Rather,j 213 titled Exemptions is the appropriate statute.
   Defendant's First Affrm ative Defense clearly states (tplaintiff is an exempt employee, as

   contemplated by tlteFLSA,29 ES.C'
                                   .# J7J,..which exemptsu various individuals,including
                                          k                                             .
   those em ployed in an adm inistl-ative capacity....''D efs.'Am .Answ er and A ftirm ative D efenses

   4,ECFNo.107(emphasisadded),
          To add to the confusion,Plaintiff relies solely on argum ent and caselaw referencing the

   executiveexemptionofj2l3(a)(1).SeeP1.'sMot.Summ.J.13-21,ECF No.112.Inresponse,
   Defendantsreferenceonlytheadlninistrativeexemptionofj213(a)(1).SeeDefs.'Resp.toPl.'s
   Mot.Summ.J.2-3,ECFNo.127.Thoughboth exemptionsarefoundwithin29U.S.C.j213(a),
   theyaredifferent.Colnpare29C.F.R.j541.100(outliningelementsofexecutiveexemption),and
Case 1:17-cv-20186-JEM Document 138 Entered on FLSD Docket 10/09/2019 Page 8 of 8



   j541.200 (outlining elementsofadministrativeexemption).Thel-efore,the Coul'
                                                                             tdoesnotnow
                                                     t
   thirtkthatjudgmentasamatterof1aw astotheexecutiveexemption whichtheCoul'tiskmsure
    '
                                                                                     ,



   is even relevant given D efendants' clear reliance on the adm inistrative exem ption to FLSA

   coverage is appropriate. Accordinglyy the Cou1
                                                4 D ENIES Plaintiff's M otion for Sum m ary

   Judgm entasto the issue ofw hetherthe executive orstlpervisorexem ption applies to Plaintiff.

                                          CO N C LUSIO N

          Accordingly,aftercarefulcolnsideration,itishereby:

          ORDERED AND ADJUDGED thatPlaintiff'sM otionforSummaryJudgment,(ECFNo.
   112j,isGRANTED IN PART andDENIED in PART,assetforthabove.
          DONEANDORDCREDinChambersatMiami,Florida,this Y dayofOctober2019.

                                                                  t                      '


                                                         JOSE .M A RTIN EZ
                                                         UN IT  STA TES DISTRICT JU D GE
   Copies provided to:
   A llCounselofRecord
   M agistrate Judge Jonathan G oodm an




                                                 8
